Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action replaces the Non-final rejection mailed out on 12/31/2020 since the wrong set of claims was examined.
Claims 1-30 have been canceled.
Claims 31-56 have been added new and are currently pending. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31-51 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2013/0096649 A1) in view of Borton et al. (US 2012/0035948 A1).

In claim 31, a  system for evaluating emergency medical service (EMS), the system 
comprising: 

	Martin teaches:
one or more database systems comprising patient outcome information and configured to: 
communicably couple to one or more of a vehicle safety system, a navigation system, and a computer aided dispatch system, and receive operational EMS data from the one or more of the vehicle safety system, the navigation system, and the computer aided dispatch system (Para. 109 wherein communicating with a navigation system is 
an output device (Para. 116 and Fig. 1);  
and at least one computing device configured to communicably couple to the one or more database systems and the output device, and comprising a memory and a processor configured to: 
retrieve the operational EMS data and the patient outcome information from the one or more database systems (Para. 109-112 wherein receiving vehicle speed information, location, and patient data is taught), 
Martin does not explicitly teach however Borton teaches:
determine operational performance quality scores from the operational EMS data, wherein the operational performance quality scores are indicative of a quality of EMS dispatch and transport (Para. 117 wherein measuring performance of ambulance utilization is taught. Para. 118 and 121 teaches tracking and scoring healthcare quality. , 
determine at least one correlation between the patient outcome information and the operational performance quality scores ( Para. 95, 117, and 121), 
generate a performance improvement recommendation based on the at least one correlation between the patient outcome information and the operational performance quality scores (Para. 95 and 130), and 
provide the performance improvement recommendation to the output device for a user (Para. 95 and 130). 
It would have been obvious to one of ordinary skill in the art at the time of filling to combine the system and method for communicating and tracking information while a 

	
As per claim 32, Martin teaches system of claim 31 wherein the one or more database systems are at least a portion of a networked cloud database structure (Martin teaches a database as seen in the abstract). Both Martin and Borton do not specifically state that a cloud database structure.  However, the Examiner takes Official Notice that it is old and well known in the art to store information on the cloud. The common knowledge declared to be well-known in the art is hereby taken to be admitted prior art because the Applicant either failed to traverse the Examiner’s assertion of Official Notice or failed to traverse the Examiner’s assertion of Official Notice adequately.  To adequately traverse the examiner’s assertion of Official Notice, the Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Support for the Applicant’s assertion of should be included.

As per claim 33, Martin teaches the system of claim 31 wherein the patient outcome information comprises at least one of patient survival data, patient recovery data, patient survival time data, and patient outcome data (Fig. 4). 
 

 
As per claim 35, Martin teaches the system of claim 31 wherein the one or more database systems comprise emergency medical information stored according to a dataset standard format (Para. 255 and 377). 
 
As per claim 36, Martin teaches the system of claim 35 wherein the dataset standard format comprises a National EMS Information System (NEMSIS) format (Para. 379 and 388). 
 
As per claim 37, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches wherein the processor is configured to determine the at least one correlation based on a statistical analysis of the operational performance quality scores and the patient outcome information (para. 18, 94, and 118). The motivation to combine references is the same as seen in claim 31.
 
As per claim 38, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton teaches the system of claim 31 wherein the processor is configured to control the output device to provide the performance improvement recommendation as an alarm or message (claim 25). The motivation to combine references is the same as seen in claim 31.

As per claim 39, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 31 wherein the output device is configured to provide the performance improvement recommendation as a display or sound (claim 25). The motivation to combine references is the same as seen in claim 31.
 
As per claim 40, Borton teaches the system of claim 31 wherein the operational EMS data comprises a plurality of performance metrics and the processor is configured to determine the operational performance quality scores based on the plurality of performance metrics (Para. 128, 173, and 238). 
 
As per claim 41, Borton teaches the system system of claim 40 wherein the performance improvement recommendation comprises an identification of one or more performance metrics of the plurality of performance metrics for an EMS organization to change (Para. 128, 173, and 238). 
 
As per claim 42, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 41 wherein the processor is configured to weight the plurality of performance metrics to determine the operational performance quality scores (Para. 89). The motivation to combine references is the same as seen in claim 31.
 

 
As per claim 44, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 40 wherein the operational performance quality scores are first operational performance quality scores that correspond to a first EMS organization and the processor is configured to: compare the first operational performance quality scores to second operational performance quality scores that correspond to a second EMS organization, and evaluate the plurality of performance metrics for the first EMS organization based on the comparison (Para. 97, 106).  The motivation to combine references is the same as seen in claim 31.
 
As per claim 45, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 44, wherein the processor is configured to: filter the operational EMS data based on a selection criteria to form a filtered EMS data set, determine the first operational performance quality scores and the second operational performance quality scores based on the filtered EMS data set (Para. 95-98). The motivation to combine references is the same as seen in claim 31.
 

 
As per claim 47, Martin teaches the system of claim 40 wherein the plurality of performance metrics comprises one or more elements of a total door-to-balloon time (Para. 109 wherein travel time between locations is calculated). 
 
As per claim 48, Martin teaches the system of claim 40 wherein the plurality of performance metrics comprises one or more of a dispatch center time, a wheels rolling time, a time at scene, and a percutaneous coronary intervention (PCI) medical facility destination ratio (Para. 109 and 113). 
 
As per claim 49, Martin teaches the system of claim 31 wherein the vehicle safety system is configured to monitor safety and speed parameters of at least one EMS vehicle, the navigation system is configured to determine location and routing information for the at least one EMS vehicle, and the computer aided dispatch system is configured to track a location and status of the at least one EMS vehicle (Para. 109-111). 
 

 
As per claim 51 Martin teaches the system of claim 50, wherein the one or more database systems are configured to receive the patient outcome information from the one or more of the patient charting system, the patient monitoring system, and the healthcare information system (abstract). 
 
As per claim 53, Martin teaches the system of claim 50, wherein the clinical EMS data comprises performance metrics for one or more of a time to twelve lead 
 
As per claim 54, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 53 wherein the composite scores are ST segment elevation myocardial infarction (STEMI) scores (Para. 124 and 134). 
 
As per claim 55, Martin in view of Borton teach the system of claim 31. Martin does not explicitly teach however Borton the system of claim 50 wherein the composite scores comprises one or more of an EMS safety score, an EMS service delivery score, an EMS response time score, an EMS airway management score, an EMS trauma care score, an EMS stroke care score, an EMS pediatric care score, an EMS cardiac arrest care score, and an EMS customer satisfaction score (Para. 17, 96, 124, and 134). The motivation to combine references is the same as seen in claim 31.
 
As per claim 56, Martin teaches the system of claim 50, wherein the patient monitoring system comprises a medical monitor or a defibrillator (Para. 112).

Claim Objections
Claim 52 includes subject matter that is free of prior art. Specifically the references fail to teach EMS data comprises a performance metric for a timing of a drug 
Borton teaches tracking provider performance and recommending actions to improve performance. Borton teaches a scorecard for a provider that combines both objective and attributable performance. However, Borton and Martin fail to teach EMS data comprises a performance metric for a timing of a drug administration and the performance improvement recommendation comprises an adjustment of the timing of the drug administration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686